Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action based on the application filed on May 26th, 2021, which claims 1-15 and 17-21 are presented for examination.  Claim 16 has been canceled.  Claim 21 has been added.
Status of Claims
Claims 1-15 and 17-21 are pending, of which claims, of which claim 1, 14 and 21 are in independent form.
Priority
No priority has been considered for the instant application.
Information Disclosure Statement
Information disclosure statement filed on 01/31/2021, 08/03/2021 and 02/01/2022, have been reviewed and considered by Examiner.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 recites the limitation "The system of claim 1".	There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 and 17-21 rejected under 35 U.S.C. 103 as being obvious over Johnson et al. (US 20090328025, herein after Johnson) and further in view of Mahajan et al. (US 20210056006, herein after Mahajan).
Claim 1 is rejected, Johnson teaches a method, comprising:
 receiving a query of a repository, the repository being configured to store a file identifying a dependency between an application and an update, the query being configured to request retrieval and implementation of the update with the application(Johnson, US 20090328025, fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.); 
parsing the query to identify the update and a version of the update configured to modify the application(Johnson, paragraph [0025-0026], In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor. If so, the user can be optionally prompted to upgrade, as shown by step 170. In step 172, a widget version can be determined/acquired. This widget version is the same version last used by a requester having a historic record for that widget saved in data store 120, unless an upgrade was opted for (step 170). The widget version determined by step 172 is a version specified by the user/specific or general defaults can be used in step 172. In step 174, the determined widget version can be used to handle the quest 150. In step 176, the request history data store 120 can be updated to reflect a current date 123, and widget version 124 used by the requester 122, which affects how version manager 110 handles future requests. The determined version of the widget is executed, which produces response 152 for the original request 150.); 
generating a ranking associated with the update and the version using output from a machine-learning module configured to be trained against data received from a data source, the data being associated with a community, and other data retrieved from another data source, the other data being associated with analyzing an issue associated with the update or the version(Johnson, fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.  Paragraph [0033], If no previous request by a given user 202/device 204 for the mashup containing the widget 240 exists, no historic versioning information 244 will be present in the data store 238. In this case, a programmatic algorithm can be used to determine a widget version. In one embodiment, the algorithm can select, by default, a most current widget version 240. In another embodiment, the algorithm can prompt a user 202 to select a widget version after being presented with an overview of the differences existent among the versions. User 202 configurable settings can be applied to the default algorithm to alter default widget version selection behavior.  Fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.); 
providing a response to the query including displaying the ranking, the data, and the other data (Johnson, fig. 3 and paragraph [0037-0040], Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.); 
receiving another query requesting at least one of the update and the version(Johnson, fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.); 
retrieving the at least one of the update and the version(Johnson, paragraph [0009], Additionally, when a widget has been upgraded between the current request and the last use of the widget by the user, the user can be notified of the widget version update and can be presented an option to upgrade to the new version or not.  Fig. 3 and paragraph [0039-0040], In the illustrated example, prompt 302 states that the upgrade is marked as safe and there are no known incompatibilities. Therefore, if checkbox 305 is enabled and the user selects upgrade 306, future possible widget upgrades in which are marked as safe can automatically be upgraded.); and 
implementing with the application the at least one of the update and the version, the at least one of the update and the version being retrieved and implemented in response to the another query(Johnson, paragraph [0009], . Additionally, when a widget has been upgraded between the current request and the last use of the widget by the user, the user can be notified of the widget version update and can be presented an option to upgrade to the new version or not.  Fig. 3 and paragraph [0039-0040], In the illustrated example, prompt 302 states that the upgrade is marked as safe and there are no known incompatibilities. Therefore, if checkbox 305 is enabled and the user selects upgrade 306, future possible widget upgrades in which are marked as safe can automatically be upgraded.).  
The Office would like to use prior art Mahajan to back up Johnson to further teach limitation
generating a ranking associated with the update and the version using output from a machine-learning module configured to be trained against data received from a data source, the data being associated with a community(Mahajan, US 20210056006, paragraph [0018], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post. Paragraph [0019-0020], In some embodiments, the system may facilitate the development of software programming by finding particular patches for violations in a software program in a particular manner. The system may find particular patches that may be more suitable for and more relevant to a user's code than a user could find on his or her own. Additionally, the system may find patches more quickly than a user. The improved relevancy of the patches may help remediate software violations. Speed of identification of potential patches to remediate a software violation may help facilitate the development and testing of source code. In these and other embodiments, a user may more efficiently develop code by focusing on writing the code instead of bug-fixing, which may often occupy a large fraction of a user's time.  Fig. 1 and paragraph [0033-0036], the post 140B may include multiple patches 146B. In these and other embodiments, different users of the website 130 may rank or vote for different patches 146B, such that one patch 146B may receive the most positive votes. In these and other embodiments, one of the patches 146B may be selected as the chosen patch 146B by the user who created the post 140B based on the chosen patch solving that user's problem.  Fig. 5 and paragraph [0060], In some embodiments, searching the website may further include ranking multiple posts on the website based on the search query and identifying the highest ten ranked posts as the set of posts. Additional details regarding the search of the website are discussed below with reference to FIG. 5.  Paragraph [0074],  an algorithm used by the application programming interface may rank results of the search using the query.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Mahaja into Johnson’s invention to  improve identification of patches for a software program can facilitate the correction of the violation and consequently can help improve the particular source code as suggested by Mahaja (See abstract and summary of the invention.).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, further comprising configuring a user interface to receive the another query after the displaying the ranking, the data, and the other data is performed(Johnson, fig. 3 and paragraph [0037-0040], FIG. 3 illustrates interfaces 302, 330 for managing versioning data of mashup widgets in accordance with an embodiment of the inventive arrangements disclosed herein. One of the interfaces 302 is a widget version prompt, which can be an interface that prompts a user when a newer version widget has been found. Interface 302 can be automatically presented when a mashup widget has been upgraded since last use. Interface 330 can be presented to a user to establish a mashup widget versions when no historic data indicating a widget version preference for a given user exists. The interface 330 can also be used at any time to alter widget version use preferences.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, further comprising retrieving the at least one of the update and the version in response to the input(Johnson, paragraph [0009], Additionally, when a widget has been upgraded between the current request and the last use of the widget by the user, the user can be notified of the widget version update and can be presented an option to upgrade to the new version or not.  Fig. 3 and paragraph [0039-0040], In the illustrated example, prompt 302 states that the upgrade is marked as safe and there are no known incompatibilities. Therefore, if checkbox 305 is enabled and the user selects upgrade 306, future possible widget upgrades in which are marked as safe can automatically be upgraded.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, further comprising: 
retrieving the at least one of the update and the version in response to the another query(Johnson, paragraph [0009], Additionally, when a widget has been upgraded between the current request and the last use of the widget by the user, the user can be notified of the widget version update and can be presented an option to upgrade to the new version or not.  Fig. 3 and paragraph [0039-0040], In the illustrated example, prompt 302 states that the upgrade is marked as safe and there are no known incompatibilities. Therefore, if checkbox 305 is enabled and the user selects upgrade 306, future possible widget upgrades in which are marked as safe can automatically be upgraded.); and 
implementing with the application associated with the dependency the at least one of the update and the version(Johnson, paragraph [0009], . Additionally, when a widget has been upgraded between the current request and the last use of the widget by the user, the user can be notified of the widget version update and can be presented an option to upgrade to the new version or not.  Fig. 3 and paragraph [0039-0040], In the illustrated example, prompt 302 states that the upgrade is marked as safe and there are no known incompatibilities. Therefore, if checkbox 305 is enabled and the user selects upgrade 306, future possible widget upgrades in which are marked as safe can automatically be upgraded.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, further comprising invoking a self-learning loop module when the query is detected, the self-learning loop module being configured to reference one or more files stored in the data source and the other data source, the one or more files including one or more attributes associated with the update(Johnson, paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor. If so, the user can be optionally prompted to upgrade, as shown by step 170. In step 172, a widget version can be determined/acquired. This widget version is the same version last used by a requester having a historic record for that widget saved in data store 120, unless an upgrade was opted for (step 170). The widget version determined by step 172 is a version specified by the user/specific or general defaults can be used in step 172. In step 174, the determined widget version can be used to handle the quest 150. In step 176, the request history data store 120 can be updated to reflect a current date 123, and widget version 124 used by the requester 122, which affects how version manager 110 handles future requests. The determined version of the widget is executed, which produces response 152 for the original request 150.  Mahaja, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, further comprising invoking a self-learning loop module when the query is detected, the self-learning loop module being configured to reference one or more files stored in the data source and the other data source, the one or more files including one or more attributes associated with the version(Johnson, paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor. If so, the user can be optionally prompted to upgrade, as shown by step 170. In step 172, a widget version can be determined/acquired. This widget version is the same version last used by a requester having a historic record for that widget saved in data store 120, unless an upgrade was opted for (step 170). The widget version determined by step 172 is a version specified by the user/specific or general defaults can be used in step 172. In step 174, the determined widget version can be used to handle the quest 150. In step 176, the request history data store 120 can be updated to reflect a current date 123, and widget version 124 used by the requester 122, which affects how version manager 110 handles future requests. The determined version of the widget is executed, which produces response 152 for the original request 150.  Mahaja, paragraph [0077-0078],  At block 630, a code snippet may be extracted from the post. In some embodiments, a post may include a code snippet, which may represent a software program with a violation; a question associated with the code snippet; and one or more answers to the question. At block 640, code similarity matching may be performed between the code snippet and the method to determine a code similarity score. In some embodiments, the code similarity may be determined using a method such as the method 700 of FIG. 7 discussed below. Alternatively or additionally, in some embodiments, the code similarity may be determined using other methods for semantic and/or syntactic code clone detection. For example, the degree of similarity between functions, variables, constructs, values, and/or classes may be determined between the code snippet and the method. In some embodiments, a higher degree of similarity between the method and the code snippet may correspond with a higher code similarity score.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, further comprising calling a logic module configured to invoke one or more rules when the query is detected, the one or more rules being associated with the update and the version(Johnson, abstract, When the previous request is not found when querying the data store, one of the mashup versions that is to be used can be determined based upon a programmatic rule. Historical data regarding widget version use can be saved in the data store and used to determine which widget version is to be selected to handle future requests.  Mahaja, paragraph [0077-0078],  At block 630, a code snippet may be extracted from the post. In some embodiments, a post may include a code snippet, which may represent a software program with a violation; a question associated with the code snippet; and one or more answers to the question. At block 640, code similarity matching may be performed between the code snippet and the method to determine a code similarity score. In some embodiments, the code similarity may be determined using a method such as the method 700 of FIG. 7 discussed below. Alternatively or additionally, in some embodiments, the code similarity may be determined using other methods for semantic and/or syntactic code clone detection. For example, the degree of similarity between functions, variables, constructs, values, and/or classes may be determined between the code snippet and the method. In some embodiments, a higher degree of similarity between the method and the code snippet may correspond with a higher code similarity score.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, further comprising a self-learning loop module configured to rank the update and the version based on an error rate associated with implementing the update or the version with the application, the error rate being determined during compilation of source code associated with the application after the update or the version has been implemented(Johnson, paragraph [0040], Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Mahaja, paragraph [0077-0078],  At block 630, a code snippet may be extracted from the post. In some embodiments, a post may include a code snippet, which may represent a software program with a violation; a question associated with the code snippet; and one or more answers to the question. At block 640, code similarity matching may be performed between the code snippet and the method to determine a code similarity score. In some embodiments, the code similarity may be determined using a method such as the method 700 of FIG. 7 discussed below. Alternatively or additionally, in some embodiments, the code similarity may be determined using other methods for semantic and/or syntactic code clone detection. For example, the degree of similarity between functions, variables, constructs, values, and/or classes may be determined between the code snippet and the method. In some embodiments, a higher degree of similarity between the method and the code snippet may correspond with a higher code similarity score. Mahaja, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, wherein the ranking is generated by a ranking module configured to execute one or more ranking algorithms against the update and the version(Johnson, fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Mahaja, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post.).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, wherein the output comprises further data received from the community, the further data being used to modify the ranking of the update against the version(Johnson, paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor. If so, the user can be optionally prompted to upgrade, as shown by step 170. In step 172, a widget version can be determined/acquired. This widget version is the same version last used by a requester having a historic record for that widget saved in data store 120, unless an upgrade was opted for (step 170). The widget version determined by step 172 is a version specified by the user/specific or general defaults can be used in step 172. In step 174, the determined widget version can be used to handle the quest 150. In step 176, the request history data store 120 can be updated to reflect a current date 123, and widget version 124 used by the requester 122, which affects how version manager 110 handles future requests. The determined version of the widget is executed, which produces response 152 for the original request 150.  Mahaja, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post.).    
Claim 11 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, wherein the other data is generated by analyzing the issue, the issue being associated with an implementation of the update before receiving the query(Johnson, paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, wherein the repository is configured to store a file having dependency data associated with the dependency and the application(Johnson, paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the method of claim 1, wherein at least one of the one or more attributes is configured to indicate compatibility between the application and the update and the one or more versions(Johnson, paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Fig. 3 and paragraph [0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.).
Claim 14 is rejected, Johnson teaches a system, comprising: 
a repository configured to store an update and a version of the update, the update and the version being a dependency of an application(Johnson, US 20090328025, fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  ; and 
a processor configured to receive a query of the repository, the repository being configured to store a file identifying the dependency between the application, the update, and the version, the query being configured to request retrieval and implementation of the update with the application(Johnson, fig. 1 and  paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.), 
to parse the query to identify the update and the version of the update configured to modify the application(Johnson, paragraph [0025-0026], In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor. If so, the user can be optionally prompted to upgrade, as shown by step 170. In step 172, a widget version can be determined/acquired. This widget version is the same version last used by a requester having a historic record for that widget saved in data store 120, unless an upgrade was opted for (step 170). The widget version determined by step 172 is a version specified by the user/specific or general defaults can be used in step 172. In step 174, the determined widget version can be used to handle the quest 150. In step 176, the request history data store 120 can be updated to reflect a current date 123, and widget version 124 used by the requester 122, which affects how version manager 110 handles future requests. The determined version of the widget is executed, which produces response 152 for the original request 150.),
 to generate a ranking associated with the update and the version using output from a machine-learning module configured to be trained against data received from a data source, the data being associated with a community, and other data retrieved from another data source, the other data being associated with analyzing an issue associated with the update or the version(Johnson, fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.  Paragraph [0033], If no previous request by a given user 202/device 204 for the mashup containing the widget 240 exists, no historic versioning information 244 will be present in the data store 238. In this case, a programmatic algorithm can be used to determine a widget version. In one embodiment, the algorithm can select, by default, a most current widget version 240. In another embodiment, the algorithm can prompt a user 202 to select a widget version after being presented with an overview of the differences existent among the versions. User 202 configurable settings can be applied to the default algorithm to alter default widget version selection behavior.  Fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.), 
to provide a response to the query including displaying the ranking, the data, and the other data(Johnson, fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.), 
to receive another query requesting at least one of the update and the version(Johnson, fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.), 
to retrieve the at least one of the update and the version(Johnson, paragraph [0009], Additionally, when a widget has been upgraded between the current request and the last use of the widget by the user, the user can be notified of the widget version update and can be presented an option to upgrade to the new version or not.  Fig. 3 and paragraph [0039-0040], In the illustrated example, prompt 302 states that the upgrade is marked as safe and there are no known incompatibilities. Therefore, if checkbox 305 is enabled and the user selects upgrade 306, future possible widget upgrades in which are marked as safe can automatically be upgraded.), and 
to implement with the application the at least one of the update and the version, the at least one of the update and the version being retrieved and implemented in response to the another query(Johnson, paragraph [0009], . Additionally, when a widget has been upgraded between the current request and the last use of the widget by the user, the user can be notified of the widget version update and can be presented an option to upgrade to the new version or not.  Fig. 3 and paragraph [0039-0040], In the illustrated example, prompt 302 states that the upgrade is marked as safe and there are no known incompatibilities. Therefore, if checkbox 305 is enabled and the user selects upgrade 306, future possible widget upgrades in which are marked as safe can automatically be upgraded.).  
The Office would like to use prior art Mahajan to back up Johnson to further teach limitation
to generate a ranking associated with the update and the version using output from a machine-learning module configured to be trained against data received from a data source, the data being associated with a community (Mahajan, US 20210056006, paragraph [0018], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post. Paragraph [0019-0020], In some embodiments, the system may facilitate the development of software programming by finding particular patches for violations in a software program in a particular manner. The system may find particular patches that may be more suitable for and more relevant to a user's code than a user could find on his or her own. Additionally, the system may find patches more quickly than a user. The improved relevancy of the patches may help remediate software violations. Speed of identification of potential patches to remediate a software violation may help facilitate the development and testing of source code. In these and other embodiments, a user may more efficiently develop code by focusing on writing the code instead of bug-fixing, which may often occupy a large fraction of a user's time.  Fig. 1 and paragraph [0033-0036], the post 140B may include multiple patches 146B. In these and other embodiments, different users of the website 130 may rank or vote for different patches 146B, such that one patch 146B may receive the most positive votes. In these and other embodiments, one of the patches 146B may be selected as the chosen patch 146B by the user who created the post 140B based on the chosen patch solving that user's problem.  Fig. 5 and paragraph [0060], In some embodiments, searching the website may further include ranking multiple posts on the website based on the search query and identifying the highest ten ranked posts as the set of posts. Additional details regarding the search of the website are discussed below with reference to FIG. 5.  Paragraph [0074], an algorithm used by the application programming interface may rank results of the search using the query.).
Claim 15 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the system of claim 1, further comprising a ranking module having one or more algorithms configured to rank the update and the version based on further data received from one or more prior implementations of the update(Johnson, fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.  Mahaja, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post.).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the system of claim 1, wherein the ranking is generated using attributes configured to indicate compatibility between the update, the version, and the application by evaluating an implementation of the update or the version compiled before the query is received(Johnson, fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.  Mahaja, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post.).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the system of claim 1, wherein the ranking is generated using an attribute configured to indicate compatibility between the update, the version, and the application(Johnson, fig. 3 and paragraph [0037-0040],  Upgrade manager interface 330 can allow a user to select the version widget to use for each widget they're currently using. Listbox control 304 can be a list of the current widgets the user has on their mashup page. Selection 306 can illustrate that the user has selected the stock quotes widget. Listbox control 310 can be a list of the versions for the widget selected in selection 306. Selection 308 can illustrate that the user has selected version 0.2a of the stock quotes widget. Change log 316 can illustrate a preview of the changes for the selected version of the currently selected widget. Text 314 can illustrate the current version of the widget that the user is running. Upgrade conflicts 316 can list known compatibilities or differences in the currently selected widget version.  Fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.  Mahaja, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post.).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the system of claim 1, further comprising a smart pull request module configured to identify the dependency and another dependency, the another dependency invoking another implementation of another update or another version when the update or the version is implemented with the application in response to the another query(Mahajan, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post. Fig. 1 and paragraph [0033-0036], the post 140B may include multiple patches 146B. In these and other embodiments, different users of the website 130 may rank or vote for different patches 146B, such that one patch 146B may receive the most positive votes. In these and other embodiments, one of the patches 146B may be selected as the chosen patch 146B by the user who created the post 140B based on the chosen patch solving that user's problem.  Fig. 5 and paragraph [0060], In some embodiments, searching the website may further include ranking multiple posts on the website based on the search query and identifying the highest ten ranked posts as the set of posts. Additional details regarding the search of the website are discussed below with reference to FIG. 5.  Paragraph [0074],  an algorithm used by the application programming interface may rank results of the search using the query.  Johnson, fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 1, Johnson and Mahaja teach the system of claim 1, wherein an attribute is generated by a self- learning loop module by evaluating an implementation of the update or the version to another 6Serial No.: 16/953,310 Attorney Docket No.: KHO-098 application that is configured to perform a substantially similar function to the application, the another application also having substantially similar programmatic structure to the application, the attribute being configured to indicate compatibility between the application and the update and the version(Johnson, fig. 1 and paragraph [0022-0023],  The version data store 130 can include widget versioning information, such as a widget version identifier 132, a date 133 of release for that version, and version details 134. The version details 134 can specify changes for this version of the widget, known changes to a data source from which the widget pulls data, compatibility data with past versions, and the like. The user profile data store 140 can include request (i.e., user and/or requesting device) specific settings relating to widget version management.  Paragraph [0024-0025], The widget version manager 110 can intercept requests for a widget. It can then determine if previous requests have been made by this requester by querying the data store 120, as shown by step 160… In step 168, a query can be made to data stores 120 and 130 to determine if a new widget version has been added since a last request by this requestor.  Mahajan, paragraph [0018-0020], According to one or more embodiments of the present disclosure, the technological field of software development may be improved by configuring a computer system in a manner in which the computing system is able to identify violations in a software program and identify other software programs as similar to the software program... The computing system may then identify characteristics of the violation and perform a search of one or more websites to generate a set of posts on the websites that are related to the violation and its characteristics. The computing system may then determine the similarity between code snippets in each post of the set of posts and the software program that has the violation and may select the post that has the code snippet with the highest similarity to the software program. The computing system may then present the post that has the highest similarity on a display so that a user may perform repair operations on the software program based on the selected post. Fig. 1 and paragraph [0033-0036], the post 140B may include multiple patches 146B. In these and other embodiments, different users of the website 130 may rank or vote for different patches 146B, such that one patch 146B may receive the most positive votes. In these and other embodiments, one of the patches 146B may be selected as the chosen patch 146B by the user who created the post 140B based on the chosen patch solving that user's problem.  Fig. 5 and paragraph [0060], In some embodiments, searching the website may further include ranking multiple posts on the website based on the search query and identifying the highest ten ranked posts as the set of posts. Additional details regarding the search of the website are discussed below with reference to FIG. 5.  Paragraph [0074],  an algorithm used by the application programming interface may rank results of the search using the query.).
As per claim 21, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199